Citation Nr: 0300990	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 through 
June 1982.

This case is before the Board of Veterans Appeals (Board 
or BVA) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that found new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for schizophrenia.  In April 2001, a 
Travel Board hearing was held at the RO before the 
undersigned.  In August 2001, the Board determined that 
new and material evidence had been submitted, reopened the 
claim, and remanded it for further development. 


FINDINGS OF FACT

1.  Clinical records establish that the veteran's 
schizophrenia clearly preexisted service, and the 
presumption of soundness on service entrance is rebutted. 

2.  Any increase in severity of the veteran's 
schizophrenia during service was due solely to natural 
progression of the preservice condition.


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the 
course of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have now been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
case has been considered on the merits (and well-
groundedness is not an issue).  The appellant was provided 
a copy of the decision explaining why his claim for 
service connection was denied.  By a statement of the case 
(SOC) in July 1999, various correspondence from VA 
(including an October 1999 letter regarding the VCAA), the 
August 2001 Board Remand, and a June 2002 supplemental 
statement of the case (SSOC), he was advised of the 
controlling law and regulations.  These communications 
clearly explained his rights and responsibilities and 
advised him what evidence was of record and what type of 
evidence could substantiate his claim.  Furthermore, the 
SOC, SSOC, and the VCAA letter from VA specifically 
advised him of his and VA's respective responsibilities in 
the development of the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
informed the veteran of the type of evidence needed to 
support the claim and offered to assist in the procurement 
of any identified private medical records.  The veteran 
has not identified any pertinent evidence not already on 
file. VA has arranged for a psychiatric evaluation with an 
opinion regarding the matter at hand.  The evidence of 
record is sufficient to address the issue at hand. 

Factual Background

Private medical records from the St. Albans Psychiatric 
Hospital show that the veteran was hospitalized for 
episodes of schizophrenia from October to December 1978, 
March to May 1979, and April and May 1980.  These records 
show that the veteran had symptoms including 
hallucinations, violent episodes, severe aggressive 
behavior, difficulty in his job with lack of concentration 
and two previous dismissals, anxiety, difficulty sleeping, 
and unrealistic ideas with grandiosity.  He was treated 
with various medications including Prolixin and Lithium.  

No psychiatric abnormalities were noted on the veteran's 
May 1981 examination prior to entrance into service.  In 
his report of medical history, the veteran checked "no" 
next to questions asking whether he had ever been treated 
for a mental condition, whether he had been a patient in a 
hospital, whether he had any illness other than those 
noted, and whether he had a history of trouble sleeping, 
depression or excessive worry, or nervousness of any sort.  
Service medical records show that the veteran was treated 
for fatigue and stress in September 1981.  The veteran was 
hospitalized in October 1981, during which time he 
revealed that he had been hospitalized and treated for 
schizophrenia prior to entrance into service.  The 
inservice diagnosis was paranoid schizophrenia, chronic, 
manifested by somatic and grandiose delusions, persecutory 
delusions, loosening of associations, illogical thinking, 
and inappropriate affect.  It was noted that the veteran 
had a previous history of psychiatric hospitalization with 
diagnosis of paranoid schizophrenia, that he had marked 
impairment for further military duty, and that the 
condition was not incurred in the line of duty but existed 
prior to service.  Referral to a physical evaluation board 
for discharge was recommended.  An addendum indicates that 
three discharge summaries were obtained from St. Albans 
Psychiatric hospital indicating that the veteran was 
treated for paranoid schizophrenia in December 1978, from 
March 1978 through May 1979, and again from April 1980 to 
May 1980.  A March 1982 physical board proceedings report 
indicates that the veteran had chronic paranoid 
schizophrenia that caused marked impairment to further 
military duty, and that the schizophrenia was not incurred 
in the line of duty, was not the proximate result of 
service, had existed prior to service, and was not 
aggravated by active duty.  In an April 1982 statement, 
the veteran asserted that his preservice schizophrenia was 
aggravated by service. 

Postservice medical records from the Southwestern Mental 
Health institute show periods of hospitalization for 
schizophrenia and schizophrenic disorders, schizoaffective 
type, in 1982 and 1983.

Postservice medical records from the St. Albans 
Psychiatric Hospital show ongoing treatment and periods of 
hospitalization for psychiatric problems variously 
diagnosed as: bipolar disorder; recurrent severe 
schizoaffective psychosis; schizoaffective disorder, 
depressed; paranoid personality; and schizoaffective 
disorder, bipolar type.

In a November 1995 letter to the veteran, private 
physician, Dr. NPD, indicated that the veteran first 
became ill with schizoaffective disorder, bi-polar type, 
in 1982.  He stated the following: 

It is my understanding that although 
you had periods of "nervousness" prior 
to your military service and had been 
admitted to Saint Albans Hospital, you 
did not manifest the signs and symptoms 
of a schizoeffective disorder.  The 
schizoeffective disorder began when you 
were first hospitalized in the 
military.

Private records from the Twin County Regional Hospital 
show that the veteran was admitted and treated for 
schizophrenia in December 1995 and again in March 2001. 
Records show that the veteran was again admitted to the 
St. Albans facility for treatment of his schizoaffective 
disorder from January to February 2001.

At a Travel Board hearing in April 2001, the veteran's 
father testified that the veteran had been hospitalized 
for psychiatric disability both before and after his 
active service. The father further stated that the 
veteran's condition worsened during service and has never 
improved since his separation from service.

In a November 2001 letter, Dr. NPD indicated that he has 
not seen the veteran for six years. Dr. NPD included 
copies of medical records showing his treatment of the 
veteran from 1992 through 1995. 

A November 2001 statement from the veteran's mother 
indicates that the veteran's psychiatric symptoms grew 
worse during service.

Private records from Dr. MKC note ongoing treatment for 
physical and psychiatric problems through November 2001.  
Additional private medical records dated from January 2000 
through January 2002 show ongoing treatment by Dr. MCA at 
the Wythe Mental Health Center and by counselors at the 
Mt. Rogers Mental Health and Substance Abuse Services.

Pursuant to the August 2001 Board Remand, the veteran was 
scheduled for a VA examination in March 2002.  In his 
concluding opinion the VA examiner indicated that the 
veteran's claims file was reviewed prior to the 
examination.  Reviewing the veteran's medical history of 
schizophrenia, the examiner noted that the veteran was 
first hospitalized for psychiatric problems in October 
1978 at St. Albans.  He was actively psychotic with 
hallucinations and delusions, and was diagnosed with 
having an acute schizophrenic reaction.  He improved with 
medication and was discharged in December 1978.  He failed 
to take his medications regularly as prescribed, relapsed 
and was rehospitalized at St. Albans from March to May 
1979.  He was diagnosed as having acute undifferentiated 
schizophrenia.  He improved and was discharged on 
medications.  Once again, he only took his medication for 
a period of a few months, then stopped it altogether.  He 
relapsed and was rehospitalized at St. Albans from April 
to May 1980.  Schizophrenic psychosis was diagnosed.  
After discharge he again stopped his medication and joined 
the Army in May 1981, without telling anyone of his 
psychiatric history.  As before, he relapsed and was 
hospitalized at the Walter Reed Army Hospital in October 
1981, where paranoid schizophrenic disorder was diagnosed.  
He resumed medication and was discharged from service in 
June 1982.  An Army physical evaluation board concluded 
that the veteran's schizophrenia existed prior to service 
and was not aggravated by service, but was the result of 
natural progression.  The examiner noted that the 
veteran's relapse in service did not appear to be any 
different from his relapses in 1979 and 1980.  After a 
time, the veteran again stopped his medications and was 
rehospitalized at the Southern Mental Health Institute 
from July to August 1983.  His doctor stated that his 
prognosis was excellent with medication compliance, but 
without it, the prognosis was of continual readmissions.  
The diagnosis was a chronic, undifferentiated 
schizophrenic disorder.  The VA examiner noted that the 
veteran continued this pattern of rehospitalization over 
the years since service, repeatedly relapsing after 
problems staying on his medication.  Specifically 
responding to the questions posed by the Board on Remand, 
the VA examiner stated that there was an increase in the 
severity of the veteran's psychiatric symptoms during 
service, but that such increase was due solely to natural 
progression.  Elaborating on these conclusions, he stated 
that a schizophrenic disorder was first diagnosed in 1978, 
and that the veteran's next four hospitalizations, from 
1979 to 1983, including his hospitalization in service in 
1981, were all associated with non-compliance with 
medication.  The VA physician stated that relapse due to 
non-compliance with treatment would be considered part of 
the natural progression.  With regard to the Dr. NPD 
November 1995 comments to the effect that the veteran's 
acute episode in service represented an aggravation of the 
condition, the VA examiner noted that Dr. NPD's statement 
was erroneous because it was premised on history provided 
by the veteran to the effect that schizophrenia was not 
diagnosed prior to service, and such history was 
inconsistent with contemporaneous clinical records, which 
showed that schizophrenia was first diagnosed in 1978 and 
schizoaffective disorder in 1980 (both prior to service).  
The veteran had had three hospitalizations for 
schizophrenia prior to entering serve and his most common 
diagnosis since his first hospitalization in 1978 was that 
of schizoaffective disorder.  

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury that was incurred in 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been sound when 
accepted/enrolled in service except for defects/disorders 
noted at the time of examination, acceptance, enrollment 
unless clear and unmistakable evidence establishes the 
disease existed before acceptance and enrollment, and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  

A pre-existing injury or disease will be considered to 
have been aggravated during active service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Also, where there was merely a 
flare-up of the pre-existing condition, with no permanent 
increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, it is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Essentially, it is not in dispute that schizophrenia of 
some degree of severity preexisted service.  Clinical 
records provide clear and unmistakable evidence that 
schizophrenia was manifested prior to service, and that 
the veteran was treated for that disability, including by 
hospitalization, prior to service.  The presumption of 
soundness on entry in service is rebutted with respect to 
schizophrenia.  Essentially, it is not in dispute that 
psychiatric disability pre-existed the veteran's service.  
His claim is premised on a theory that the preexisting 
psychiatric disability was aggravated in service.

A March 1982 Medical Board determined that the veteran's 
schizophrenia was not aggravated by service.  The report 
specifically laid out the veteran's history of preservice 
hospitalizations for schizophrenic disorders and indicated 
that the condition existed prior to service, was not 
aggravated by service, and was the result of natural 
progression.  The Medical Board found there was no 
aggravation of the pre-existing disability in service, and 
it was recommended that the veteran be discharged as unfit 
for duty.  

Postservice VA and private medical evidence establishes 
that the veteran's schizophrenic disorder increased in 
severity during service.  A clear medical opinion by a VA 
examiner following a longitudinal review of all the 
veteran's records of psychiatric treatment, is to the 
effect that the increase in severity in service is 
entirely due to a natural progression of the disease.  The 
examiner explained the rationale for the opinion, citing 
supporting evidence, and explaining why an opinion to the 
contrary was incorrect.  The VA examiner noted that the 
veteran's pre-service exacerbations of illness were 
associated with noncompliance with medication, and that 
the same occurred in service.  The examiner noted that 
such pattern of recurring noncompliance with exacerbations 
was consistent with natural progression of the disability.  
The examiner also noted that the private medical opinion 
to the contrary was premised on a history that 
schizophrenia or a schizo-affective disorder was not 
diagnosed prior to service, and that such history was 
clearly inconsistent with the record.  The Board finds the 
VA examiner's opinion the most probative evidence in this 
matter.  While a private physician offered a contrary 
opinion in 1995, that opinion was based on a history 
inconsistent with the evidence of record, and must be 
discounted. 

The Board has considered the statement from the veteran's 
mother and the testimony provided by the veteran and his 
father during the hearing.  However, matters such as 
natural progression of an illness require medical 
expertise.  While the veteran's mother, father, and the 
veteran himself may be competent to describe symptoms 
observed, they are not competent to establish by their own 
opinion that what was observed reflected aggravation of 
the disability beyond natural progression.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

By a preponderance, the evidence establishes that any 
increase in severity of the veteran's pre-existing 
schizophrenic disorder during service was due solely to 
natural progression of the disease. Accordingly, the claim 
must be denied. 


ORDER

Service connection for schizophrenia is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

